190 F.3d 586 (D.C. Cir. 1999)
In re:  Samuel R. Pierce, Jr.(Abrams Fee Application)
Division No. 89-5
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
September 28, 1999

[Copyrighted Material Omitted]
Division for the Purpose of Appointing Independent Counsels Ethics in Government Act of 1978, as Amended
Before:  Sentelle, Presiding, Fay and Cudahy, Senior  Circuit Judges.
ORDER
Per curiam
This matter coming to be heard and being heard before the  Special Division of the Court upon the application of Philip  Abrams for reimbursement of attorneys' fees and costs pursuant to section 593(f) of the Ethics in Government Act of  1978, as amended, 28 U.S.C. § 591 et seq. (1994), and it  appearing to the court for the reasons set forth more fully in  the opinionfiled contemporaneously herewith, that the motion  is in part well taken, it is hereby
ORDERED, ADJUDGED, and DECREED that the United States reimburse Philip Abrams for attorneys' fees and  expenses he incurred during the investigation by Independent  Counsels Arlin M. Adams and Larry D. Thompson in the  amount of $229,949.80 this 28th day of September, 1999.
Division for the Purpose of Appointing Independent Counsels Ethics in Government Act of 1978, as Amended
Opinion for the Special Court filed Per curiam.

ON APPLICATION FOR ATTORNEYS' FEES

1
Philip Abrams petitions this Division of the  Court under § 593(f) of the Ethics in Government Act of  1978, as amended, 28 U.S.C. § 591 et seq. (1994) (the "Act"),  for reimbursement of attorneys' fees in the amount of  $389,334.52.  Abrams is entitled to reimbursement only if he  establishes that these fees "would not have been incurred by  him but for the requirements of [the Act]," and meets certain  other statutory criteria.  Because we find that Abrams has established his entitlement under the statutory criteria for  reimbursement of a portion of the fees we will, for the  reasons set forth more fully below, allow recovery of  $229,949.80 under the Act.

Background

2
The Abrams application arises out of an investigation conducted by Independent Counsel ("IC") appointed by this  Division under the provisions of the Act, to investigate allegations of abuses, favoritism, and mismanagement at the Department of Housing and Urban Development ("HUD") during the 1980s under the tenure of Secretary Samuel R.  Pierce, Jr.  We have recently set forth some details of the  background of this investigation in our opinions disposing of  two earlier applications from other persons whose conduct  became the subject of the investigation.  See In re Pierce  (Kisner Fee Application), 178 F.3d 1356 (D.C. Cir., Spec.  Div., 1999) (per curiam);  and In re Pierce (Olivas Fee  Application), 178 F.3d 1350 (D.C. Cir., Spec. Div., 1999) (per  curiam).  We will therefore not rehash the full account of the  investigation, but will only discuss those facts necessary to  the resolution of Abrams' petition, to which we will allude as  we develop the law governing the disposition.


3
Abrams joined the Department of Housing and Urban  Development in 1981 as a General Deputy Assistant Secretary.  He thereafter was promoted to Assistant Secretary  and subsequently became Undersecretary of HUD in 1983.During his tenure at HUD, Abrams' responsibilities included  a program called the "Moderate Rehabilitation Program"  ("MRP") guaranteeing a determined level of rental income to  apartment building owners refurbishing apartments rented to  persons within specified income limits.  Independent Counsel's investigations of allegations, and ultimately prosecutions  of wide-ranging corruption within HUD included allegations  of unlawful favoritism and other illegalities in the disbursal of  funds under the program.  After Abrams returned to the  private sector in 1984, he became involved in the development  and operation of programs receiving funding under the MRP.


4
The Office of Independent Counsel ("OIC"), as part of its  wide-ranging investigation, conducted inquiries into Abrams'  involvement and allegations that he and his associates had  been the beneficiaries of favoritism.  Abrams incurred attorney fees as a result of the investigation by the OIC, as well  as separate investigations by the HUD Inspector General, a  House Subcommittee, and a Senate Subcommittee.  Abrams  was never indicted, but did receive a grant of immunity and  did provide testimony pursuant to that grant.  The application before us seeks reimbursement for attorneys' fees allegedly incurred as a result of the Independent Counsel's investigation.  To establish eligibility for reimbursement, and  entitlement to specific amounts, Abrams bears the burden of  establishing his qualifications under specific statutory elements, as we discuss below.

Analysis
The Statutory Elements
A. Subject

5
By its terms, the statute provides reimbursement of fees  only to "an individual who is the subject of an investigation  conducted by an independent counsel."  28 U.S.C. § 593(f)(1)  (emphasis added).  Though the statute does not define "subject," we have previously held that status as a "mere witness"  is not sufficient to meet the elemental requirement of "subject" designation for purposes of the Act;  a fee applicant  must establish that he is a person whose conduct was within  the scope of the independent counsel's investigation in the  sense that "the Independent Counsel might reasonably be  expected to point the finger of accusation" at him.  In re  North (Dutton Fee Application), 11 F.3d 1075, 1078 (D.C.  Cir., Spec. Div., 1993) (per curiam).  Otherwise put, he must  not merely have been a witness to the matters under investigation, but a potential defendant of indictments that might  arise from that investigation.  The filings of Abrams in this  application, as well as the responses of the Independent  Counsel and the Department of Justice establish that he was  not only a subject, but was expressly notified by the Independent Counsel through his counsel that he was "a target of a  federal grand jury investigation ... into possible violations of  18 U.S.C. § 371 (conspiracy to defraud the United States),  and other provisions of federal criminal law, arising from or  related to" HUD programs during the period under investigation.  Letter of the OIC, dated September 27, 1991.


6
We therefore conclude that Abrams has met the "subject"  requirement.  There remains, however, a dispute as to the  period of time and the portion of the investigation, during  which Abrams was a "subject" and during which he would be  therefore entitled to full or partial reimbursement of his legal  expenses.  Abrams asserts that he was a subject from the  time of the appointment of the Independent Counsel until the  completion of the investigation.  The IC asserts that Abrams  has the period too long on both ends.  He argues that  Abrams did not become a subject within the meaning of the  Act until September 27, 1991, when the OIC advised Abrams'  counsel that his client was a "target."  He further argues that  Abrams' status as a "subject" did not continue until the OIC  issued his final report but only until May 5, 1994, when  Abrams received his court ordered immunity.  After reviewing the filings of the parties and relevant legal authorities, we  conclude that Abrams is correct as to the commencement of  his status as a subject but that the IC is correct as to its  termination.


7
Our reasoning in reaching this conclusion focuses on the  definition of the subject as a person "whose conduct was  within the scope of the [Independent Counsel] investigation,  in the sense that the [Independent Counsel] was examining  conduct of his in a way that would lead a reasonably counseled person at the time of incurring the fees to believe that  there was a realistic possibility that he would become a  defendant."  Dutton, 11 F.3d at 1079.  In the real world, the  reasonable apprehension of defendant status does not begin  at the receipt of a grand jury subpoena, nor a target letter. When a person, such as Abrams, knows that a grand jury is  investigating his conduct, and knows that he is or has been  engaged in conduct likely to cause a prosecutor to suspect  him of a crime, his objective apprehension of an accusation may commence long before his official designation as a target. Abrams knew that the IC was charged with investigating  HUD programs in which he had participated in just such a  fashion as to attract the prosecutorial attention of the IC.  It  was at least reasonable for him tobelieve that there was a  realistic possibility that he would require a legal defense. Therefore, we can conclude that his status as a subject of the  independent investigation began with the appointment of the  IC.  However, we also conclude that the IC is closer to the  mark in defining the termination of Abrams' status as a  subject.  On May 5, 1994, at the conclusion of the negotiations between Abrams and the OIC, Abrams received court  ordered immunity under 18 U.S.C. § 6002.  Thereafter, he  testified before the grand jury in furtherance of the IC's  investigation, under the statutory assurance that his testimony could not be used against him in any prosecution for the  matters as to which he testified.  The IC argues, and we  agree, that thereafter Abrams could not reasonably contemplate that he would become a defendant in any further  prosecution arising from the Independent Counsel's investigation.


8
Abrams points out, correctly, that the immunity conferred  upon him under the statute was not transactional.  That is, it  did not guarantee that he would not be prosecuted.  The use  immunity arising from compelled testimony under § 6002,  "does not confer transactional immunity under which the  witness could not be prosecuted at all for the transactions  about which he testifies," United States v. Poindexter, 859  F.2d 216, 219 (D.C. Cir. 1988);  see also Kastigar v. United  States, 406 U.S. 441, 461 (1972), but only provides that his  testimony would not be used in any such prosecution.  He  therefore argues that the issuance of the order did not  terminate his status as a subject because he could have been  prosecuted either for giving a false statement after the grant  or even for events before the grant of immunity if sufficient  evidence independent of his own testimony were brought  forth.  This is not a frivolous argument.  Indeed, we have  held in the past that, on specific facts, a reasonably counseled  fee applicant having received a grant of use immunity may nonetheless "believe that there [remains] a realistic possibility  that he would become a defendant."  In re North (Cave Fee  Application), 57 F.3d 1117, 1120 (D.C. Cir., Spec. Div., 1995)  (per curiam) (quoting Dutton, 11 F.3d at 1079).  However,  this is not the norm.  As we have also held, even though "the  grant of use immunity is not dispositive, it does change the  reasonable perception" as to whether the immunized witness  can apprehend becoming a defendant.  Dutton, 11 F.3d at  1079.  The one case in which we have held a subject status of  an immunized witness to continue past the immunity grant  and to the conclusion of the investigation involved a fee  applicant who demonstrated that other witnesses had provided significant incriminating evidence against him;  that the  Independent Counsel had not made any indication of termination of his subject status, even at the time of the final  report;  and that the Independent Counsel had prosecuted  two other subjects who had received use immunity.  See  generally Cave, supra, 57 F.3d 1117.  No such extraordinary  facts are present here.  Therefore, the norm prevails.


9
In short, we conclude that a reasonably counseled person  situated as Abrams was would have obtained counsel to  defend against the Independent Counsel's investigation and  that he met the statutory requirement for subject status.  We  further conclude, however, that for purposes of the reimbursement provision of the statute, he, like the application in  Dutton, lost his subject status "at such time as the attorneys  he employed in that defense successfully negotiated for him  the status of immunized witness as opposed to likely defendant."  Dutton, 11 F.3d at 1079.

B. The "But for" Requirement

10
The only other statutory element necessary for reimbursement eligibility as to which the parties are in dispute is the  requirement that subjects of the investigation may be reimbursed only for "attorneys' fees ... which would not have  been incurred but for the requirements of [the Ethics in  Government Act]."  28 U.S.C. § 593(f)(1) (emphasis added).See In re Sealed Case, 890 F.2d 451, 452 (D.C. Cir., Spec.  Div., 1989) (per curiam) ("All requests for attorneys' fees under the Act must satisfy the 'but for' requirement of [the  Act].").  It is on this requirement that the earlier fee applications in the Pierce investigation have foundered.  Kisner, 178  F.3d at 1358-62;  Olivas, 178 F.3d at 1353-55.  In Kisner and  in Olivas, we noted that we have repeatedly held "the most  difficult element for a fee applicant to establish under the act  is that the fees 'would not have been incurred but for the  requirements of [the Act].' "  In re North (Bush Fee Application), 59 F.3d 184, 188 (D.C. Cir., Spec. Div., 1995) (per  curiam) (quoting Dutton, 11 F.3d at 1079).  We further noted  in those decisions that this difficulty arises not only from the  inherent difficulty of establishing a negative but also from the  "high component of speculation" involved in this particular  negative.  Kisner, 178 F.3d at 1359;  Olivas, 178 F.3d at 1353.Nonetheless, as we further noted in the two prior applications, we have held that petitioners


11
qualif[ied] for an award of fees in the face of the but-fortest in at least four (4) circumstances:


12
1. When the independent counsel's investigation substantially constituted duplication of the preliminary investigation conducted by the Department of Justice.  Inre Olson, 884 F.2d 1415, 1420 (D.C. Cir., Spec. Div., 1989)(per curiam);  In re North (Dutton Fee Application), 11F.3d at 1080.


13
2. When the petitioning subject has been "prejudiced by the Department of Justice's failure to comply with the substantial protective features of the Act."  In re Nofzig-er, 925 F.2d at 438 (citing In re Meese, 907 F.2d 1192(D.C. Cir., Spec. Div., 1990) (per curiam)).


14
3. When in the absence of the requirements of the Act "the case could have been disposed of at an early stage of the investigation," without subjecting the petitioning subject to the conditions that led to his incurring the fees sought.  In re Segal (Sagawa Fee Application),151 F.3d 1085, 1089 (D.C. Cir., Spec. Div., 1998) (percuriam) (quoting In re Nofziger, 925 F.2d at 438).


15
4. Not wholly distinct from No. 3, supra, when "high public officials [or derivative subjects] were investigated under the Act in circumstances where private citizens would not [have been] investigated."  In re Nofziger, 925F.2d at 442;  In re North (Dutton Fee Application), 11F.3d at 1080.


16
Kisner, 178 F.3d at 1359;  Olivas, 178 F.3d at 1354.  These  categories are not exhaustive, and an applicant can also meet  the "but for" test by showing "some sort of 'unique factual  features that but for the requirement of the Act would have  permitted a quick termination' of the investigation or otherwise not have subjected him to the fees for which he petitions."  Kisner, 178 F.3d at 1359 (quoting Nofziger, 925 F.2d  at 439).  See also Olivas, 178 F.3d at 1354.


17
In both Olivas and Kisner we concluded that neither  applicant had put himself in any of the four categories or  otherwise established his qualification under the "but for"  criterion.  Abrams offers multiple justifications for why he  has met the "but for" test.  All but one duplicate arguments  advanced in Olivas and Kisner and we reject them for the  reasons set forth in those opinions.  Abrams, however, has  put himself in the fourth category at least as to a portion of  the legal fees for which he now seeks reimbursement.


18
Abrams makes the "but for" argument on multiple levels. Like the petitioners in Olivas and Kisner, he first seeks to  establish that all attorneys' fees incurred during the entire  investigation meet the but-for standard because the IC conducted an investigation that a professional or politically appointed prosecutor would not have conducted.  We rejected  that theory in each of the prior cases and we reject it now. As we stated in disposing of both the Olivas and Kisner  petitions, "if the investigative act generating the defensive  cost would, in the absence of the Act have been pursued by  other authorities--'had the case been handled by the Department of Justice or other executive authorities rather than the  independent counsel'--then Congress did not contemplate the  award of counsel fees."  Kisner, 178 F.3d at 1360 (quoting  Dutton, 11 F.3d at 1080);  Olivas, 178 F.3d 1354 (same).  We rejected that argument in both Olivas and Kisner and reject  it now because we simply "cannot hold that the Attorney  General and other investigative authorities would not have  pursued allegations as deep and widespread as those revealed  by the Independent Counsel's investigations had there been  no such Act."  Kisner, 178 F.3d at 1360;  Olivas, 178 F.3d at  1355.


19
However, Abrams is able to establish something missing in  the two prior applications.  A portion of the IC's investigation  of Abrams' conduct was focused on determining whether he  had properly complied with a provision of the HUD handbook, an inquiry not normally pursued in a criminal investigation.  This, in a sense, parallels the investigation by an earlier  Independent Counsel which we reviewed in Dutton.  That  earlier Independent Counsel investigated activities under an  appropriations amendment which had never before or since  been treated by "executive branch authorities ... as having  criminal consequences."  Dutton, 11 F.3d at 1080.  We held  in Dutton, among other cases, that defense against that sort  of independent counsel investigative activity does meet the  "but for" requirement.  See id.;  see also In re North (Gadd  Fee Application), 12 F.3d 252, 256 (D.C. Cir., Spec. Div.,  1994) (per curiam).  Furthermore, Abrams has demonstrated  that the IC pursued criminal allegations involving an alleged  violation of a tax regulation by Mr. Abrams' signing a certain  low-income tax credit application which amounted to a far  more rigorous standard of the Tax Code than ordinarily  would have been applied to an ordinary citizen, and we  further hold that this also makes the resulting fees under the  "but for" requirement.  Cf. In re Donovan, 877 F.2d 982,  989-90 (D.C. Cir., Spec. Div., 1989) (per curiam).  In short,  we conclude that Abrams has established his entitlement to  reimbursement of a portion of his legal fees under the "but  for" requirement insofar as those fees are generated by the  Independent Counsel's pursuit of the handbook violation and  of the rigorous standard of the Tax Code.


20
It is difficult, if not impossible, to determine the precise  portion of those legal fees incurred by Abrams between  March 1, 1990, and May 5, 1994, which would not have been incurred but for the ICs appointment as opposed to those fees  that would have been incurred in the event of investigation by  traditional constitutional and statutory authorities.  Arguably,  therefore, we should reject the entire application, as Abrams  bears the burden of establishing each element of entitlement. We think, however, that this would be too harsh a rule and  too high a standard.  Given the difficulty of sorting out the  fees attributable to each separate element of an investigation,  we doubt that the statutory provision for the award of fees  would bear much reason for being if we applied the standard  of proof so rigorously.  We therefore will subject the fees,  after other deductions relating to the date requirement established above and the reasonableness standards we set forth  below, to a further reduction of twenty-five percent (25%) to  reflect the indisputable fact that some portion of the fees  would have been incurred with or without the passage of the  Act.


21
As there is no serious dispute as to any other element of  eligibility for the award of attorneys' fees, we will enter an  award in Abrams' favor as to those fees incurred by him  which meet the standards applicable to fee awards under the  Act.

C. Reasonableness

22
Sufficiency of billing documentation.  To establish that he  is entitled to reimbursement for particular items of attorneys'  fees under the Act, the fee petitioner must provide the court  with the attorneys' billing records that describe the work  performed in sufficient detail to establish that the work is  reasonably related to a defense against the IC's investigation. See, e.g., In re North (Dwyer Fee Application), 120 F.3d 293,  297 (D.C. Cir., Spec. Div., 1997) (per curiam);  In re Donovan,  877 F.2d at 994.  In their evaluations, the IC and the DOJ  point out that a number of billing entries do not meet these  criteria.  Both the IC and the DOJ note that the billing  records contain many entries that inadequately describe the  work performed--giving only very generalized descriptions,  such as "Various calls" or "Review of materials."  See, e.g.,  Fulbright & Jaworski, Billing Memorandum for 7/25/91 to 8/29/91, Appendix, Memorandum of Points and Authorities in  Support of Petition of Philip Abrams for Reimbursement of  Attorneys' Fees and Costs.  As we have held previously,  adequate documentation of legal work performed is a necessary ingredient for the reimbursement of attorneys' fees, see  In re Meese, 907 F.2d 1192, 1204 (D.C. Cir., Spec. Div., 1990)  (per curiam), and inadequate documentation "makes it impossible for the court to verify the reasonableness of the billings,  either as to the necessity of the particular service or the  amount of time expended on a given legal task."  In re Sealed  Case, 890 F.2d at 455.  In prior cases we have imposed a ten  percent (10%) reduction of the final fee award for similar  insufficiencies, see, e.g., In re North (Gardner Fee Application), 30 F.3d 143, 147-48 (D.C. Cir., Spec. Div., 1994) (per  curiam);  In re Meese, 907 F.2d at 1204, and we will impose  the same reduction here.


23
Additionally, the billing entries for July 27 through August  5, 1993, totaling $4420, have no work description what so ever. We will deduct this amount from the total amount prayed for,  as these omissions "do[ ] not allow the court to evaluate  whether the time billed was spent on issues that have been  found not within the contemplation of § 593(f) and this compels the court to exclude such hours."  In re Donovan, 877  F.2d at 995.


24
Defensive monitoring.  The IC points out that several  billing entries appear to constitute "defensive monitoring,"  that is, the observation of other ongoing investigations and  prosecutions conducted by the IC.  As we have previously  suggested, this may be a useful and even valuable activity for  defense attorneys to perform, but it is not within the realm of  reasonableness generally available to criminal defendants, nor  is it one which we believe Congress contemplated as within  the realm of reasonableness for which the taxpayers should  reimburse subjects of independent counsel investigations. See Gardner, 30 F.3d at 147 (rejecting fees for "the 'defensive  monitoring' of the ongoing prosecution [brought by the Independent Counsel]");  In re North (Fee Applications of Shields  and Gruner), 53 F.3d 1305, 1308 (D.C. Cir., Spec. Div., 1995)  (per curiam) (holding that "fees connected to the monitoring of the on-going prosecution of Iran-Contra defendants" were  not reimbursable).  Consistent with our precedent, we must  apply the same standard to the Abrams application and reject  the fee for defensive monitoring.  A review of the billing  documents indeed reveals a number of entries that fall into  this category.  Many of these entries are grouped with other  entries for the same date, and for purposes of making the  deductions we will assume that each entry for that date took  up an equal amount of time.  We will thus divide the number  of entries for each date into the amount billed, and deduct of Entries that amount from the total amount petitioned.


25
                                                    Number         Amount 
                                                  of Entries       Billed       Amount 
Date          Defensive Monitoring Entry           for Date       for Date     Deducted
____          ___________________________         __________      ________     ________
4/16/92     "review of V. Cruse indictment"           3           $280         $93.33
5/7/92      "telecon w/ S. Wehner re:  status
              of D.Dean trial proceedings"            3           $240         $80.00
5/21/92     "review pleadings filed in Dean case"     4           $360         $90.00


26
                                                    Number         Amount 
                                                  of Entries       Billed       Amount 
Date          Defensive Monitoring Entry           for Date       for Date     Deducted
____          ___________________________         __________      ________     ________
5/28/92     "Review of material in Dean case"         1           $150         $150.00
6/03/92     "Took notes at Debbie Dean's hearing
            with Judge Gesell and prepared amemo
            for the file"                             1           $220         $220.00
6/04/92     "Proofed and edited memo to file
            regarding Debbie Dean's hearing with
            Judge Gesell"                             1           $110         $110.00
6/09/92     "telecon w/counsel for D. Dean re:
             status"                                  3           $200         $66.66
6/15/92     "Attended Debbie Dean's hearing
            and wrote memo to the file"               1           $165         $165.00
6/16/92     "Edited memo to file on 6/15/92 Dean
            hearing"                                  1           $41.25       $41.25
7/07/92     "various telecons re:  Dean
            superseding indictment"                   2           $200         $100.00
7/08/92     "Telecon w/D. Dean's counsel; review
            Dean superseding indictment"              1           $280         $280.00
7/09/92     "Review of Dean indictment"               1           $150         $150.00
7/13/92     "Attended Dean hearing and wrote memo
            to file"                                  1           $137.50      $137.50
7/14/92     "Read Dean's superseding indictment"      1           $110         $110.00
7/29/92     "conference w/R. Beckler re:  status
            of Dean case"                             2           $200         $100.00
8/06/92     "Telecon w/C. Feldman re: status of
            Dean case"                                3           $120         $40.00
10/14/92    "Telecon with P. Abrams re: DeBar -
            tolomeis plea; telecon with C.
            Feld-man re:  same;  telecon with R.
            Beckler re:  same"                        1           $120         $120.00
10/15/92    "Review pleadings re: S. DeBartolo -
            meis plea"                                1           $160         $160.00
11/10/92    "review recent developments in
            Wilson case"                              3           $280         $93.33
12/11/92    "review Demery superseding
            indictment"                               4           $1240        $310.00
12/30/92    "Review of Demery indictment"             3           $150         $50.00
2/10/93     "Review Winn plea agreement and
            related materials"                        4           $360         $90.00
2/22/93     "Meeting with J. Hume and R.
            Becklerr:  Demery indictment"             1           $585         $585.00
3/08/93     "Prepare for meeting with P.
            Abramsre:  Demery indictment; review
            documents re:  same; meet with P.
            Abrams re:  Demery indictment andre:
            status."                                  1           $675         $675.00
4/21/93     "Various telecons with P. Abrams re:
            Wilson sentencing"                        2           $45          $22.50
9/17/93     "review Queenan indictment"               3           $225         $75.00
9/20/93     "telecon with A. Pings re:  status
            of Queenan prosecution"                   4           $225         $56.25
9/29/93     "Review of material and attendance
            attrial of Deborah G. Dean"               1           $330         $330.00
9/29/93     "attend sessions of D. Dean trial"        5           $585         $117.00
3/18/94     "telecon with S. Rosenbaum re: out  -
            come of Queenan trial"                    3           $160         $53.33
3/25/94     "Telecon with A. Pings re: outcome
            of Queenan trial"                         3           $240         $80.00
4/11/94     "attending sentencing of P. Winn at 
            US District court; conference with
            M. McGovern regarding the same"           1           $48.75       $48.75
4/25/94     "review Strauss plea"                     3           $440         $146.66
                                                                               ________
                                                      Total Deduction:         $4946.56


27
Miscellaneous.  Finally, on 12/15/92 is the entry, "telecon with P. Abrams and B. Kaufman re:  divorce proceedings."We do not see how this entry could in any way be related to  Abrams' defense, and therefore, again using the formula from  above, divide the three entries from that date into the $1320  billed, and subtract the quotient of $440 from the amount  prayed.

Conclusion

28
Abrams seeks reimbursement for attorneys' fees in the  amount of $389,334.52.  In accordance with the analysis set forth above, we will make the following deductions from this  amount:


29
1. $11,740.39 for time and expenses billed before the Independent Counsel was appointed on March 1, 1990.


30
2. $27,121.20 for time and expenses billed after Abrams' grant of immunity on May 6, 1994.


31
3. $4420 for billing entries for July 27 through Au-gust 5, 1993, for which there are no work descriptions.


32
4. $4946.31 for time expended on defensive monitoring.


33
5. $440 for work done on "divorce proceedings."


34
6. 10% deduction for insufficient billing descriptions.


35
7. 25% deduction reflecting the court's estimate of fees that would have been incurred without the passage of the Act.


36
For the reasons set forth above, it is ordered that Abrams  be awarded $229,949.80 in reasonable attorneys' fees and  expenses.  The computation is set forth in the appendix.


37
                                Appendix
        Total Fee Request                                               $389,334.52
        Deductions in Opinion
        1. Fees before IC appointed                                       11,740.39
        2. Fees after "subject" status ended                              27,121.20
        3. Billing entries with no work descriptions                        4420.00
        4. Time expended on defensive monitoring                            4946.56
        5. Work performed on divorce proceedings                             440.00
                                                                           ________
           Total of specific deductions                                   48,668.15
           Request minus specific deductions                             340,666.37
        6. 10% deduction for insufficient descriptions                   306,599.73
        7. 25% deduction reflecting fees incurred without Act            229,949.80
           TOTAL AWARD                                                  $229,949.80